DETAILED ACTION
This action is pursuant to the claims filed on 01/12/2021. Claims 1-3, 5-9, and 11-21 are pending. A first action on the merits of claims 1-3, 5-9, and 11-21 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2021 has been entered.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Objections
Claim 19 is/are objected to because of the following informalities:  
Claim 19 line 12; “the complementary surfaces” should read “the opposing complementary surfaces” to maintain consistent terminology.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama (WO 2014/113612) in view of Potosky (U.S. PGPub No. 2017/0000980).
Regarding claim 1, De La Rama teaches an irrigated high density electrode catheter (see Fig 44), comprising: a catheter shaft including a proximal end and a distal end (See Fig 44, shaft necessarily has proximal and distal ends), the catheter shaft defining a catheter shaft longitudinal axis (Fig 44, shaft necessary defines a longitudinal axis); a flexible tip portion located adjacent to the distal end of the catheter shaft (Fig 44 and [0103], distal paddle structure is flexible); an irrigated coupler disposed on the distal end of the catheter shaft configured to discharge fluid over the flexible tip portion (Fig 44 irrigation port 214); a distal end of a connective stem is connected to the irrigated coupler (Modified Fig 46 below and  and a portion of the connective stem is inserted into the distal end of the catheter shaft (see modified Fig 46), wherein the connective stem is divided along the catheter shaft longitudinal axis from a proximal end to a distal end of the connective stem to form a top connective stem portion and a bottom connective stem portion (Figs 33 and 35-37, bushing 206 is divided along a length of the longitudinal axis beginning at the distal-most end of bushing 206 and extending towards the proximal end of bushing 206; the division is created by the insertion of the proximal end of the paddle structure (best shown in Fig 33/36) and forms a top and bottom portion of the bushing 206), wherein the top connective stem portion is separate from the bottom connective stem portion (See modified Fig 33 below and figs 35-37; the bushing 206 is separated by the insertion of the proximal end of the paddle structure (best shown in Fig 33/36) to form separate top and bottom portions of the bushing 206), and wherein a proximal end of the flexible tip portion is disposed between the top connective stem portion and the bottom connective stem portion (Figs 33 and 35-37, proximal arms of distal tip are disposed in complementary surfaces of bushing 206), wherein the top connective stem portion and the bottom connective stem portion are configured to interlock with the proximal end of the flexible tip portion (Figs 33 and 35-37; proximal end of flexible tip is interlocked between top and bottom connective stem portions of bushing 206; Examiner notes “interlock” is interpreted in light of the Merriam-Webster definition: “to connect so that the motion or operation of any part is constrained by another”: in the instant case the proximal end of the flexible tip and bottom/top connective stem portions are constrained by one another); and the connective stem includes sensor assembly (Fig 46 and [0098], sensor 216).
Regarding claim 3, the De La Rama/Potosky combination further teaches wherein the irrigated coupler is configured to discharge fluid towards targeted portions of the flexible tip portion (irrigation port 214 and [0097]).
Regarding claim 5, in view of the combination of claim 1 above, 
Potosky further teaches wherein the six degree of freedom sensor assembly includes a pair of five degree of freedom magnetic position sensors ([0070]); a first one of the pair of five degree of freedom magnetic position sensors includes a first coil wound about a first sensor longitudinal axis ([0070]); and a second one of the pair of five degree of freedom magnetic position sensors includes a second coil wound about a second sensor longitudinal axis ([0070]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position sensor assembly of De La Rama to incorporate the 6 degree of freedom position sensor assembly comprising a pair of five degree of freedom magnetic position sensors to arrive at the device of claim 5. Doing so would allow for the system to monitor a more precise and accurate position of the catheter for the 6 degrees of freedom to allow for the physician to adjust and monitor the position as needed.
Regarding claim 21, in view of the combination of claim 1 above, De La Rama further teaches wherein the top connective stem portion and the bottom connective stem portion include opposing complementary surfaces (Modified Fig 46 and Figs 33 and 35-37, top and bottom portions of connective stem appear to form complementary surfaces), between which an understructure that forms the flexible tip portion is disposed (Figs 33 and 35-37, proximal legs of the flexible tip portion are disposed within connective stem).
De La Rama/Potosky discloses substantially all the limitations of the claim(s) except the explicit teaching of complementary surfaces within the top and bottom connective stem 
Regarding claim 22, De La Rama/Potosky teach the device of claim 1 as stated above, De La Rama further teaches wherein the top connective stem portion and the bottom connective stem portion are configured to be coupled with one another (Modified Fig 33 below shows top and bottom connective stem portions coupled together).

    PNG
    media_image1.png
    440
    680
    media_image1.png
    Greyscale

Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of Potosky, and in further view of Christian (U.S. PGPub No. 2014/0163548).
Regarding claim 2, the De La Rama/Potosky combination teaches the device of claim 1 above, De La Rama further teaches wherein multiple irrigation ports (214) could be present at the connective stem (bushing 206; [0097]).
De La Rama/Potosky fail to teach wherein the irrigated coupler is configured to connect the flexible tip portion with the catheter shaft.
In related electrode catheter prior art, Christian teaches a similar catheter wherein an irrigated coupler (Figs 1-2, irrigation distribution element 100 with multiple irrigation ports 206) is configured to connect the flexible tip portion with the catheter shaft (Fig 1-2, distribution element 100 connects electrode shell 46 and shaft 18). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the irrigated coupler and distal tip of De La Rama in view of Potosky and Christian to incorporate the irrigated coupler comprising a plurality of irrigation ports around the connective stem such that the irrigated coupler is configured to connect the flexible tip portion with the catheter shaft. Doing so would be an obvious matter of engineering design choice to one of ordinary skill in the art to provide a plurality of irrigation ports to achieve a more uniform irrigation distribution at the flexible tip portion (De La Rama [0097]; Christian [0063]).
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of Potosky, and in further view of Donhowe (U.S. PGPub No. 2013/0096572).
Regarding claim 6, in view of the combination of claim 5, 
Potosky further teaches wherein the first sensor longitudinal axis is divergent with the second sensor longitudinal axis (Potosky, [0070] longitudinal axis are not parallel).
De La Rama/Potosky fail to explicitly teach wherein the first and second sensor longitudinal axes are divergent with the catheter shaft longitudinal axis. 
In related position sensor assembly prior art, Donhowe teaches a similar 6 degree of freedom sensing assembly wherein first and second sensor longitudinal axes (Fig 7 normal 722 of coil 720 and normal 732 of coil 730) are divergent with the catheter shaft longitudinal axis ([0052] EM sensors 840/841 comprise coils 720/730 respectively; the normal axes are divergent with axis of shaft). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position sensor assembly of De La Rama in view of Potosky and in further view of Donhowe to incorporate the sensor assembly of Donhowe wherein a first sensor axis, a second sensor axis, and a catheter shaft axis are all divergent with respect to each other to arrive at the device of claim 6. Doing so would be a simple substitution of one known 6 degree of freedom sensor assembly for another known 6 degree of freedom sensor assembly to yield the predictable result of a position sensor assembly capable of detecting all six degrees of freedom.
Regarding claim 7, in view of the combination of claim 6 above,
Donhowe further teaches wherein: the first sensor longitudinal axis is disposed at an angle with respect to the second sensor longitudinal axis (Fig 7 angles 722 and 732 and [0050], angle between 722 and 732 appears to be relatively small). Donhowe further teaches wherein the two sensor axes being arranged at a non-zero angle allows for a six degree of freedom measurement to be made ([0050]).
De La Rama/Potosky/Donhowe fail to teach the angle is in a range from 1 to 20 degrees.
However, De La Rama/Potosky/Donhowe discloses substantially all the limitations of the claim(s) except for the exact value of the angle.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the angle of the first and second sensor longitudinal axes to optimize the angle to be in In re Aller, 105 USPQ 233.	
Regarding claim 8, in view of the combination of claim 7 above,
Donhowe teaches wherein the two sensor axes being arranged at a non-zero angle allows for a six degree of freedom measurement to be made ([0050]).
De La Rama/Potosky/Donhowe fail to teach the angle is in a range from 5 to 15 degrees.
However, De La Rama/Potosky/Donhowe discloses substantially all the limitations of the claim(s) except for the exact value of the angle.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the angle of the first and second sensor longitudinal axes to optimize the angle to be in a range from 5 to 15 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
Regarding claim 9, in view of the combination of claim 7 above,
Donhowe teaches wherein the two sensor axes being arranged at a non-zero angle allows for a six degree of freedom measurement to be made ([0050]).
De La Rama/Potosky/Donhowe fail to teach the angle is in a range from 10 to 12 degrees.
However, De La Rama/Potosky/Donhowe discloses substantially all the limitations of the claim(s) except for the exact value of the angle.  It would have been obvious to one having ordinary skill in the art at before the effective filing date of the claimed invention to have modified the angle of the first and second sensor longitudinal axes to optimize the angle to be in a range from 10 to 12 degrees, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233. 
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama in view of Potosky, and in further view of Kariv (U.S. PGPub No. 2014/0206985).
Regarding claim 11, the De La Rama/Potosky combination teaches the device of claim 5 as stated above (Examiner notes this claim is being interpreted as dependent from claim 5; see above claim objection).
De La Rama/Potosky fail to teach the locations of the pair of five degree of freedom sensors.
Kariv teaches a similar sensor assembly (Fig 4 position sensing coils 861 and 862; [0048-0049]) wherein the first one of the pair of magnetic position sensors is disposed in the top connective stem portion (Fig 4, coil 861 disposed in upper bore 76a of analogous connective stem); and the second one of the pair magnetic position sensors is disposed in the bottom connective stem portion (Fig 4, coil 862 disposed in lower bore 78a of analogous connective stem). Kariv further teaches that this position of the position sensors prevent bulging of the shaft by attempting to fit the coils in a single bore ([0049]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connective stem of De La Rama in view of the two 5 dof position sensors of Potosky and in further view of Kariv to incorporate the first 5 dof magnetic sensor within the top connective stem portion and the second 5 dof magnetic sensor within the bottom connective stem portion to arrive at the device of claim 11. Doing so would maximize the storage efficiency of the sensing system to advantageously reduce the risk of bulging of the catheter shaft ([0049]). 
Regarding claims 12-13
Kariv further teaches wherein: the top connective stem portion defines a first sensor groove/lumen in an exterior surface (Fig 4-5, bore 76a on top side of  for sensing coil 861), the first one of the pair of five degree of freedom magnetic position sensors being disposed within the first sensor groove/lumen (Fig 4-5, sensing coil 861); and the bottom connective stem portion defines a second sensor groove/lumen in an exterior surface (Fig 4-5, bore 78a for sensing coil 862), the second one of the pair of five degree of freedom magnetic position sensors being disposed within the second sensor groove/lumen (Fig 4-5, sensing coil 862). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connective stem of De La Rama in view of the two 5 dof position sensors of Potosky and in further view of Kariv to incorporate the first 5 dof magnetic sensor within a sensor groove on the exterior top connective stem portion and the second 5 dof magnetic sensor within a second sensor groove on the exterior bottom connective stem portion to arrive at the device of claim 11. Providing the sensors within exterior sensor grooves would maximize the storage efficiency of the sensing system in a limited volume to advantageously reduce the risk of bulging of the catheter shaft ([0049]). 

    PNG
    media_image2.png
    536
    720
    media_image2.png
    Greyscale

De La Rama fails to teach wherein the sensor assembly is a six degree of freedom sensor assembly.
In related position sensor assembly prior art, Potosky teaches a similar sensor assembly wherein two coil magnetic sensors are used to determine 6 degrees of freedom of the catheter tip ([0069-0070]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position sensor assembly of De La Rama to incorporate the 6 degree of freedom position sensor assembly in the connective stem to arrive at the device of claim 1. Doing so would allow for the system to monitor a more precise and accurate position of the catheter for the 6 degrees of freedom to allow for the physician to adjust and monitor the position as needed.
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariv in view of Donhowe and in further view of De La Rama.
Regarding claim 14, Kariv teaches a catheter (Fig 1 catheter 26), comprising: an elongate shaft including a proximal end and a distal end (Fig 4 shaft 28a), the elongate shaft defining a shaft longitudinal axis (Fig 4 axis 62a); a coupler disposed within a distal end of the elongate shaft (Fig 4 and [0046], distal tip 74a configured to couple with shaft 28a), the coupler defining a first sensor groove in a top coupler portion and a second sensor groove in bottom coupler portion (Figs 4-5 coupler 74a with bores 76a and 78a on respective top and bottom portions of the coupler 74a) and a coupler longitudinal axis (Fig 4-5 axis 62a); and a first magnetic position sensor disposed in the first sensor groove (Fig 4-5, sensing coil 861 in groove 76a) and a second magnetic position sensor disposed in the second sensor groove (Fig 4-5, sensing coil 862 in groove 78a), the first magnetic position sensor defining a first sensor longitudinal axis (Fig 5 axis 88a) and the second magnetic position sensor defining a second sensor longitudinal axis (Fig 5 axis 90a), wherein: the first sensor longitudinal axis and the second sensor longitudinal axis are divergent with respect to each other and the coupler longitudinal axis ([0050]).
Kariv fails to explicitly teach wherein the first and second magnetic position sensors are five degree of freedom sensors and wherein: the first sensor longitudinal axis and the second sensor longitudinal axis are divergent with respect to each other and the coupler longitudinal axis.
Donhowe teaches first and second five degree of freedom sensors ([0052] and Fig 7-8, sensing coils 720 and 730) wherein the first and second sensor longitudinal axes (Fig 7 normal 722 of coil 720 and normal 732 of coil 730) are divergent with respect to each other  and with the coupler longitudinal axis (Figs 7-8b and [0052], EM sensors 840/841 comprise coils 720/730 respectively; the normal axes shown in Fig 7 are divergent with coupler axis at 862). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the sensors of Kariv in view of Donhow to incorporate the first and second five degree of freedom sensors with divergent longitudinal axis with respect to each other and the coupler axis to arrive at the device of claim 14. Doing so would have provided a sensing system capable of measuring position and movement in six degrees of freedom ([0050-0052]).
Kariv fails to teach wherein the coupler is divided along the shaft longitudinal axis from a proximal end to a distal end of the to form a top coupler portion in which the first sensor groove is defined and a bottom coupler portion in which the second sensor groove is defined; wherein the top coupler portion is configured to interlock with the top coupler portion. 
De La Rama teaches a similar catheter (See Fig 36 catheter 10k) wherein a similar coupler (Fig 33 bushing 206) is divided along the shaft longitudinal axis from a proximal end to a distal end of the coupler to form a top coupler portion and a bottom coupler portion (Figs 33 and 35-37, bushing 206 is divided along a length of the longitudinal axis beginning at the distal-most end of bushing 206 and extending towards the proximal end of bushing 206; the division is created by the insertion of the proximal end of the paddle structure (best shown in Fig 33/36) and forms a top and bottom portion of the bushing 206); wherein the top coupler portion is configured to interlock with the bottom coupler portion (Figs 33 and 35-37; top and bottom coupler portions of bushing 206 are interlocked with one another at a proximal end; Examiner notes “interlock” is interpreted in light of the Merriam-Webster definition: “to connect so that the motion or operation of any part is constrained by another”: in 
Kariv/Donhow/De La Rama discloses substantially all the limitations of the claim(s) except for the coupler being divided along the shaft longitudinal axis and interlocked with one another.  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to have divided the coupler (74a) of Kariv along the shaft longitudinal axis to form top and bottom coupler portions configured to interlock as taught by De La Rama to arrive at the device of claim 14, since applicant has not disclosed that the division and interlocking function of the coupler solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a single integral coupler portion. 
Regarding claim 15, Kariv/Donhowe/De La Rama further teaches wherein the first sensor groove and the second sensor groove are disposed on opposite sides of the coupler (Figs 4-5 grooves 76a and 78a are on opposite sides).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariv, in view of Donhowe, in view of De La Rama as applied to claim 14, and in further view of Malackowski (U.S. PGPub No. 2003/0093103).
Regarding claims 16-17, the Kariv/Donhowe/De La Rama combination teaches the device of claim 14 as stated above.
Kariv/Donhowe/De La Rama fail to teach wherein the coupler defines a first placement slot at a distal end of the first sensor groove and a second placement slot at a distal end of the second sensor groove, wherein each of the first placement slot and the second placement slots are cross-longitudinal slots defined in the exterior surface of the coupler.
In related coil positioning prior art, Malackowski teaches a similar coupler (Fig 14-15B, coil housing 262) wherein the coupler has a first placement slot at a distal end of the first sensor groove (Fig 15A-B placement slot 268 at distal end of groove 264; [0116-0118]) wherein the first placement slot is cross-longitudinal slot defined in the exterior surface of the coupler (Fig 15A-B slot 268 extends in a cross-longitudinal dimension). Malackowski further teaches a second placement slot and sensor groove for a second sensor (Fig 14 and [0119], coil housing 262 and coil 260 have a duplicate on the opposite side of the figure 14 as shown by signal conduit 259). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kariv in view of Donhowe, De La Rama and Malackowski to incorporate a first and second cross-longitudinal placement slot at a corresponding distal end of each respective groove and magnetic position sensor to arrive at the device of claims 16-17 respectively. Doing so would merely be a simple matter of engineering design choice to allow the magnetic position sensor to extend through the longitudinal slot to secure the magnetic position sensor within the coupler.
Regarding claim 18, in view of the combination of claim 17 above,
Kariv further teaches the coupler includes a body portion (Fig 4 coupler 74a) and a distal tip coupled to a distal end of the body portion (tip electrode 60a coupled to distal end of 74a).
Kariv/Donhowe/De La Rama fail to teach the cross-longitudinal slots are defined in the body portion of the coupler; and a distal end of the first five degree of freedom magnetic position sensor is disposed within the first placement slot and the distal end of the second five degree of freedom magnetic position sensor is disposed within the second placement slot.
Malackowski teaches a similar coupler (Fig 14-15B, coil housing 262) wherein the coupler has a first placement slot at a distal end of the first sensor groove (Fig 15A-B placement slot 268 at distal end of groove 264; [0116-0118]) wherein the first placement slot is cross-longitudinal slot defined in the exterior surface of the coupler (Fig 15A-B slot 268 extends in a cross-longitudinal dimension) wherein the coils are positioned within the cross-longitudinal slots ([0116-0118]). Malackowski further teaches a second placement slot and sensor groove for a second sensor (Fig 14 and [0119], coil housing 262 and coil 260 have a duplicate on the opposite side of the figure 14 as shown by signal conduit 259). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kariv in view of Donhow, De La Rama, and Malackowski to incorporate the cross-longitudinal slots of Malackowski within the body portion of the coupler at the distal end of the respective first and second five degree of freedom sensors to arrive at the device of claim 18. Doing so would merely be a simple matter of engineering design choice to allow the magnetic position sensor to extend through the longitudinal slot to secure the magnetic position sensor within the coupler.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De La Rama, in view of Kariv, in further view of Donhowe.
Regarding claims 19-20, De La Rama teaches a medical device (see fig 44), comprising: an elongate shaft including a proximal end and a distal end (See Fig 44, shaft necessarily has proximal and distal ends), the elongate shaft defining a shaft longitudinal axis (Fig 44, shaft necessary defines a longitudinal axis); a flexible tip mount disposed within the distal end of the elongate shaft (See 2nd modified Fig 46 below, flexible tip mount disposed within shaft), wherein the flexible tip mount includes a connective stem portion (2nd modified  that is divided along the shaft longitudinal axis from a proximal end to a distal end of the connective stem to form a top connective stem portion and a bottom connective stem portion (Figs 33 and 35-37, bushing 206 is divided along a length of the longitudinal axis from a proximal end of bushing 206 to a distal end of bushing 206; the division is created by the insertion of the proximal end of the paddle structure (best shown in Fig 33/36) and forms a top and bottom portion of the bushing 206) and an irrigated coupler connected to a distal end of the flexible tip mount (Fig 44 irrigation port 214 connected to distal end of flexible tip mount), the top connective stem portion and the bottom connective stem portion including opposing complementary surfaces (Fig 36, top and bottom portions of bushing 206 appear to be complementary); a flexible tip portion including a proximal mounting portion (Figs 33, 35-37, 44, 46, proximal arms of distal tip extending into bushing 206) and a distal flexible portion (Fig 44 and [0103], distal paddle structure is flexible), the proximal mounting portion disposed between the opposing complementary surfaces of the top connective stem portion and the bottom connective stem portion (Figs 33 and 35-37, proximal arms of distal tip are disposed in complementary surfaces of bushing 206). De La Rama further teaches wherein the connective stem includes sensor assembly (Fig 46 and [0098], sensor 216); wherein the complementary surfaces are configured to interlock with one another and with the proximal mounting portion disposed between the opposing complementary surfaces (Figs 33 and 35-37; proximal end of flexible tip is interlocked between top and bottom complementary surfaces of bushing 206; Examiner notes “interlock” is interpreted in light of the Merriam-Webster definition: “to connect so that the motion or operation of any part is constrained by another”: in the instant case the movement of the proximal end of the flexible tip and the bottom/top complementary surfaces are all constrained with respect to one another).

    PNG
    media_image3.png
    536
    720
    media_image3.png
    Greyscale

De La Rama fails to teach a first sensor groove defined in the top connective stem portion and a second sensor groove defined in the bottom connective stem portion; and a first five degree of freedom magnetic position sensor disposed in the first sensor groove and a second five degree of freedom magnetic position sensor disposed in the second sensor groove, the first five degree of freedom magnetic position sensor defining a first sensor longitudinal axis and the second five degree of freedom magnetic position sensor defining a second sensor longitudinal axis.
Kariv teaches a first sensor groove defined in the top connective stem portion and a second sensor groove defined in the bottom connective stem portion (Figs 4-5 connective stem 74a with bores 76a and 78a); a magnetic position sensor disposed in the first sensor groove (Fig 4-5, sensing coil 861 in groove 76a) and a second magnetic position sensor disposed in the second sensor groove (Fig 4-5, sensing coil 862 in groove 78a), the first magnetic position sensor defining a first sensor longitudinal axis (Fig 5 axis 88a)  and the second magnetic position sensor defining a second sensor longitudinal axis (Fig 5 axis 90a). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the position sensor assembly of De La Rama in view of Kariv to incorporate the first and second sensor grooves with corresponding magnetic position sensors as taught by Kariv. Doing would have been a simple substitution of one known magnetic position sensor assembly for another known magnetic position sensor assembly to achieve the predictable result of magnetic position sensors capable of determining a position of a catheter.
De La Rama/Kariv fail to explicitly teach wherein the sensors are five degree of freedom sensors and wherein the first sensor longitudinal axis is divergent with respect to the second sensor longitudinal axis and the shaft longitudinal axis and the second sensor longitudinal axis is divergent with respect to the first sensor longitudinal axis and the shaft longitudinal axis.
Donhowe teaches first and second five degree of freedom sensors ([0052] and Fig 7-8, sensing coils 720 and 730) wherein the first and second sensor longitudinal axes (Fig 7 normal 722 of coil 720 and normal 732 of coil 730) are divergent with respect to each other (see Fig 7) and with the coupler longitudinal axis 
De La Rama/Kariv/Donhowe discloses substantially all the limitations of the claim(s) except the explicit teaching of complementary surfaces within the top and bottom connective stem portions. It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was made to provide the top and bottom connective stem portions with complementary surfaces, since applicant has not disclosed that the complementary surfaces solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the configuration disclosed in De La Rama or with any integral connective stem configuration known in the art.
Response to Arguments
Applicant's arguments filed 01/12/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that the De La Rama reference fails to teach the top and bottom coupler portions being configured to interlock with each other and the proximal flexible tip portion in claims 1, 14, and 19, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the De La Rama teaches the similar top and bottom connective stem/coupler portions receiving the proximal end of the flexible tip portion such that all of the components are interlocked with one another as shown in Figs 33 and 35-37. The examiner notes the limitation “configured to interlock” is interpreted in light of the Merriam-Webster definition of interlock: “to connect so that the motion or operation of any part is constrained by another”. As stated above, De La Rama 
On pages 13 and 15 of the remarks, the applicant argues that it would not have been obvious to one of ordinary skill in the art to have the top coupler portion be configured to interlock with the bottom coupler portion and with the proximal mounting portion disposed between.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. 
In the instant case, the applicant merely states that “the interlocking aspects of the top coupler portion and the bottom coupler portion allow the two portions to be properly aligned upon assembly, while allowing for a coupler that is formed from two pieces.” on page 13 of the remarks with a similar statement on page 15. The applicant fails to provide any reason or advantage to having a coupler formed from two pieces that would overcome the teachings of Kariv Donhowe, and De La Rama. As such, the examiner maintains that it would have been an obvious matter of design choice to one of ordinary skill in the art to have provided a coupler composed of two interlocking pieces as claimed and taught by De La Rama as opposed to a single integral coupler as taught by Kariv, since it appears that the invention would perform equally as well in either configuration.
Applicant’s arguments for dependent claims 2-3, 5-9, and 11-13, 15-18, and 21-22 are equally unpersuasive for the reasons stated above.
For purposes of expedited prosecution, the examiner suggests amending the claims to recite the specific structure of the connective stem and/or proximal end of the flexible tip assembly that enable the currently claimed interlocking function. For example, the plurality of longitudinal ridges 476-1 through 476-3 that extend into corresponding channels 478-1 through 478-3 as shown in applicant’s Fig 9A. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794